Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5 and 7-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 2, Huh et al. (US Patent 7,008,270 B1) teaches: “a terminal sealing member 119, comprising: a shaft portion (end portion of 128) and a flange 145 disposed on the shaft portion (end portion of 128) and attached to a terminal (end portion of 128) slidable (seen in figure 7-9) in a front-rear direction (along 114); an urging member 150 which is attached around the shaft portion (end portion of 128) and urges the flange 145 forward; an elastic tubular member (along 130) which includes a central hole (wherein 128 rests) into which the shaft portion (end portion of 128) is slidably inserted and has the urging member 150 embedded therein; and an elastic adhering member 150 which includes a central hole (wherein 128 rests) into which the shaft portion (end portion of 128) is slidably inserted and is attached to front and back ends of the elastic tubular member (along 130)".
However, Huh fails to provide, teach or suggest: wherein the elastic tubular member includes a main body portion whose outer shape is a right quadrangular prism, and a coupling portion which has a cylindrical outer shape and is integrally connected to the front and back ends of the main body portion, and an outer diameter of the 
Claims 3 and 4 are dependent on claim 2 and are therefore allowable for the same reasons.  
As per claim 5, Huh et al. (US Patent 7,008,270 B1) teaches: “a terminal sealing member 119, comprising: a shaft portion (end portion of 128) and a flange 145 disposed on the shaft portion (end portion of 128) and attached to a terminal (end portion of 128) slidable (seen in figure 7-9) in a front-rear direction (along 114); an urging member 150 which is attached around the shaft portion (end portion of 128) and urges the flange 145 forward; an elastic tubular member (along 130) which includes a central hole (wherein 128 rests) into which the shaft portion (end portion of 128) is slidably inserted and has the urging member 150 embedded therein; and an elastic adhering member 150 which includes a central hole (wherein 128 rests) into which the shaft portion (end portion of 128) is slidably inserted and is attached to front and back ends of the elastic tubular member (along 130)".
However, Huh fails to provide, teach or suggest: wherein the elastic tubular member is formed of an elastomer, and the elastic adhering member is formed of an elastomer having a hardness higher than that of the elastic tubular member.
As per claim 8, Huh et al. (US Patent 7,008,270 B1) teaches: “a method, of producing a terminal sealing member 119, comprising: molding an elastic adhering member 150 which includes a main body portion 130 having a cylindrical outer shape (seen in figure 2) and a central hole (wherein 128 rests) by a first elastic material (along 
However, Huh fails to provide, teach or suggest: wherein the first elastic material is an elastomer, and the second elastic material is an elastomer having a hardness lower than that of the first elastic material.
Claim 7 is dependent on claim 8 and are therefore allowable for the same reasons.  
As per claim 9, Huh et al. (US Patent 7,008,270 B1) teaches: “a connector 110, comprising: a housing (set of multiple respective housing seen in column 1, lines 10-25) which has a terminal housing recess 114 whose front and rear are defined by a front partition wall (the side walls of 12) provided with a front through hole (wherein 128 rests) and a rear partition wall (the side walls of 12) provided with a rear through hole (wherein 128 rests); a terminal (end portion of 128) which includes a shaft part (end portion of 128), a contact portion (along 128 at the rear end) connected to a tip of the shaft part (end portion of 128), a flange 145 disposed at a boundary between the contact portion (along 128 at the rear end) and the shaft part (end portion of 128), and a rear end side contact portion (along 128 at the rear end) (along 128) in a rear end vicinity portion (along 128) of the shaft part (end portion of 128), with the contact portion (along 128 at the rear end) being slidably inserted into the front through hole 
However, Huh fails to provide, teach or suggest: wherein the first elastic material is an elastomer, and the second elastic material is an elastomer having a hardness lower than that of the first elastic material.
Claims 10 and 11 are dependent on claim 9 and are therefore allowable for the same reasons.  
As per claim 12, Huh et al. (US Patent 7,008,270 B1) teaches: “A terminal sealing member 119 which is configured to be operatively associated with a terminal (end portion of 128) having a shaft portion (end portion of 128) and a flange 145 disposed on the shaft portion (end portion of 128), the terminal sealing member 119 comprising: a 
However, Huh fails to provide, teach or suggest: and a pair of second elastic members, each second elastic member having a second hole which extends therethrough, the second hole defining an inner surface of the second elastic member; a first one of the second elastic members being provided at the first end of the first elastic member, a second one of the second elastic members being provided at the second end of the first elastic member, wherein the inner surfaces of the first and second elastic members are sized to allow the shaft portion of the terminal to be slidably inserted in and out of the first and second holes in a front-rear direction, and wherein the urging member is configured to urge the flange of the terminal forward when the shaft portion is inserted in the first and second holes of the first and second elastic members.
Claims 13-18 are dependent on claim 12 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831